UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1986



TADSWELL LAMONT MELSON,

                                              Plaintiff - Appellee,

          versus


WAL-MART STORES, INCORPORATED,

                                              Defendant - Appellant,

          and


RANDY SMITHSON, individually and in his offi-
cial capacity; SAM KEITH, individually and in
his official capacity,

                                                        Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Elizabeth City. Terrence W. Boyle,
Chief District Judge. (CA-98-3-2-BO)


Submitted:   February 22, 2000            Decided:   March 14, 2000


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Douglas M. Martin, POYNER & SPRUILL, L.L.P., Charlotte, North
Carolina, for Appellant. C. Everett Thompson, II, Elizabeth City,
North Carolina, David R. Pureza, DUFFUS, YOUNCE, MELVIN & VTIPIL,
P.A., Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

   Appellant, Wal-Mart Stores, Incorporated, appeals from the jury

verdict and award of damages in this civil diversity case.       Wal-

Mart asserts that the district court erred in:   (1) excluding evi-

dence of a prior conviction under Fed. R. Evid. 403; (2) submitting

the issue of compensatory damages to the jury; and (3) submitting

the issue of punitive damages to the jury.    We have reviewed the

record, containing the district court’s reasoning, and the parties’

briefs and find no reversible error.   Accordingly, we affirm.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED



                                2